FILED
                             NOT FOR PUBLICATION                           AUG 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OPHELIA EDUARDOVNA                               No. 11-70628
ABRAMIAN,
                                                 Agency No. A075-620-422
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 29, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Ophelia Eduardovna Abramian, a native and citizen of Georgia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen proceedings. We review for an abuse of discretion the BIA’s denial of the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen, see Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and

we deny the petition for review.

      Abramian has waived any issues relating to asylum, the Convention Against

Torture, and due process. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996).

      We have jurisdiction to review Abramian’s contention that the BIA abused

its discretion by denying her motion to reopen proceedings because of changed

country circumstances. See Bromfield v. Mukasey, 543 F.3d 1071, 1075-76 (9th

Cir. 2008).

      We hold that the BIA did not abuse its discretion in denying Abramian’s

motion to reopen as untimely because Abramian filed the motion more than 90

days after the BIA issued its final order, see 8 C.F.R. § 1003.2(c)(2), and she

failed to present the material evidence of changed circumstances in Georgia that

was required to qualify for the regulatory exception to the time limit for filing

motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Najmabadi v. Holder,

597 F.3d 983, 987-90 (9th Cir. 2010) (holding that petitioner did not qualify for

exception to time limit because she failed to submit new evidence that was

qualitatively different from evidence presented at original hearing and that had

individualized relevancy). Abramian provided no evidence of an individualized


                                           2                                      11-70628
risk of persecution, and the evidence she submitted therefore is not material to a

claim that she is entitled to withholding of removal under a disfavored group

theory. See Wakkary v. Holder, 558 F.3d 1049, 1065 (9th Cir. 2009). She also did

not provide evidence of a pattern and practice of persecution. See id. at 1060-62

(holding that widespread discrimination was insufficient to show pattern and

practice of persecution even where there were some incidents of persecution).

      PETITION FOR REVIEW DENIED.




                                          3                                     11-70628